Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0254944 A1 to Muri et al.
Re claim 1, Muri discloses: A system configured to be coupled with a participant of a sporting activity ([0005], [0008], [0020], [0023], [0028], [0049], describes using a smart wearable athletic device 12 to determine when the device should be replaced or reconditioned.), said system comprising: 
a participant activity monitoring unit configured for monitoring a performance of said sporting activity by said participant, wherein the sporting activity involves use of equipment, having one or more component that can be selected and/or tuned, 
[0020]-[0023] describes monitoring a wearable athletic device 12 such as a jogging or running or hiking shoe or downhill ski, and tracking the condition or health of the device. 
[0044] describes that one or more of the elements of monitoring system 14, such as the measurement device 16, may be located on the wearable athletic device 12.
[0045] describes Fig. 2 which illustrates a preferred embodiment of the invention wherein athletic footwear 52 comprising shoes 52A, 52B, one of which including a wireless step/travel distance monitor in the form of pedometer 16’, and wherein it is noted that data is transmitted from 16’ to either a portable device 54 worn by the athlete and/or a remote internet site or personal computer.
[0023], [0026], [0028], [0035] The condition of the device is calculated based on monitored parameters that can include distance traveled or steps taken by a user, completion of a cycle, or a passage of time, wherein at least distance traveled may be measured using a GPS device.
The Examiner is interpreting the wearable athletic device 12 such as running shoe 52A comprising a step and travel distance measurement device 16’ as the claimed participant activity monitoring unit. The Examiner additionally notes that monitoring system 14, described in at least [0020], can additionally or alternatively be interpreted as the claimed participant activity monitoring unit because it can receive sensor data related to an athletic performance of the user, communicate with the wearable athletic device 12, and process the data to determine whether the wearable athletic device needs to be replaced or upgraded. [0020]-[0021], for example, describes, ‘an athletic system 10 for monitoring a wearable athletic device comprises a wearable athletic device 12 and a monitoring or tracking system 14 for monitoring or tracking the condition or health of the wearable athletic device 12. The wearable athletic device 12 may interact with the monitoring system 14, for example, by supplying one or more inputs into the monitoring system […], the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted […] As illustrated in the FIG. 1, the monitoring system 14 comprises a first parameter 20 that is generally, but not necessarily, supplied by a first measurement device 16. The first parameter 20 is used to determine or estimate the condition, wear, and/or remaining life of the wearable athletic device 12. The monitoring system 14 further comprises a second parameter 22 that provides additional information for making the determination or estimate.’
Regarding the limitation “one or more component that can be selected or tuned,” this is a statement of intended use of the component that, in the context of an apparatus claim, is not further limiting in terms of structure or configuration required over the prior art. Any component of the prior art that is physically capable of being selected or tuned in any way would meet this limitation. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
And specifically regarding the prior art of Muri, [0020] describes that, ‘monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted). 
The Examiner is interpreting that designating an athletic device 12 for replacement or reconditioning by the monitoring system is selecting it, and that designating it for adjustment is tuning.
and for determining a location of said participant during said sporting activity and outputting geographic position data indicating said location; ([0006] provides background on the invention, stating that, ‘In recent years, various technologies have matured to allow a person to more easily monitor their athletic performance in an automated fashion. This includes the use of various electronic devices such as pedometers or GPS devices that may be attached to the user, or even disposed on or within the user's shoe.’
[0026] describes that the first measurement device 16, which may be an electronic pedometer for counting steps and distance traveled, comprises a GPS device. In such embodiment, the distance traveled may be determined from coordinates provided by the GPS device. 
 [0028] also describes that a first parameter 20 may be the output from a GPS device (e.g., when the wearable athletic device 12 traverses a distance during use).) by the participant activity monitoring unit; (As noted in [0021], monitoring system 14, which comprises a computer-readable memory 24 and processor 26 used to determine a condition, wear/, or remaining life of a wearable athletic device, receives data output by first measurement device 16. And as noted in [0026] and [0045], the first measurement device 16 can be a GPS and can be located in the wearable athletic device 12 (participant activity monitoring unit.) As such, the claimed requirement for the participant activity monitoring unit outputting GPS location data is met.)
an activity information module configured for storing performance information corresponding to said sporting activity; ([0021], [0036], [0040], computer readable memory 24 stores values of first parameters which are supplied by a first measurement device 16, which as described in [0045] can be a GPS.
	Also: [0043] describes that, ‘one processor system may be disposed on a portable device carried by a user for accumulating and/or storing data received by one or more measurement systems,’
	And [0044] describes that, ‘In certain embodiments, one or more of the elements
of the monitoring system 14 (e.g., at least one of the measurement devices 16, 32, the microprocessor 26, the instructions 30, and at least one of the parameters 20, 22) is located on the wearable athletic device 12.’)
a participant performance correlator configured for delivering comparative performance data based on monitored performance of said sporting activity by said participant and stored performance information ([0021] and [0039] describe calculating and storing, by a processor 26 in memory 24, values for wear and/or remaining life in terms of a time, distance, or number of steps taken. [0023] describes that remaining life can be determined and expressed as ‘the distance remaining before the wearable athletic device 14 should be replaced’. 
Fig. 6 functions 140-150 describe supplying a processor with instructions for determining a condition of a wearable athletic device and using the processor to calculate its condition based at least in part on the parameters. 
The Examiner finds that athletic equipment remaining life data expressed in terms of distance remaining before replacement is an example of comparative performance data delivered and that is based on monitored and stored performance information such as distance traveled determined by GPS, steps taken, time elapsed, cycles completed, physiological properties of the wearer, rate of acceleration of the user, etc., see [0029] for additional examples of second parameters stored and used to calculate wear/life remaining.) and 
a feedback module configured for providing information to said participant based on said comparative performance data, said system configured to correlate said stored performance information associated with said performance of the sporting activity with the geographic position data of said equipment during the activity, (As discussed  in the immediately preceding section above, remaining life in terms of distance remaining before replacement, reconditioning or adjustment can be calculated based on a first parameter 20 comprising distance.
[0026], describes that distance travelled may be determined by coordinates provided by the GPS device wherein this information may be used by the microprocessor to determine an amount of wear. 
[0028]-[0029] describes that second parameters in addition to a first distance parameter 20 may supplement the first parameter for calibration relative to the first parameter and/or for use in combination with the first parameter to determine the condition of the wearable athletic device. 
The Examiner finds that athletic equipment remaining life data expressed in terms of distance remaining before replacement is an example of comparative performance data delivered and that was obtained based on correlating stored performance information comprising various second parameters with a first distance parameter representing GPS coordinates.)
said information provided by said feedback module comprises recommendations regarding appropriate component selection or component tuning for improved performance of said sporting activity, which recommendations are based on said geographic position data. ([0020] describes that, “the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted). In some embodiments, the only interaction between the monitoring system 14 and the wearable athletic device 12 is that the wearable athletic device 12 is replaced reconditioned, or repaired based on an output from the monitoring system 14.”
[0041] describes that, “The output device 34 may be in the form of an audio signal that advises a user that the condition of the wearable athletic device 12 has reached a predetermined level and/or that it is recommended that the wearable athletic device 12 be replaced, either eminently or within a prescribed time period. The audio signal can be in the form of a verbal indication, a tone, a pitch, a series or tones, and the like. In some embodiments, a different verbal indication is provided depending on differing wear conditions of the wearable athletic device 12. For example, a change in pitch or a different verbal command may be produced, depending on the value of an estimate of the wear or remaining usable life of the wearable athletic device 12.”
[0049] describes that, “a signal may be provided to notify a user that the wearable athletic device 12 should be replaced. The upper limit may be varied, depending of the type, brand, model, age, etc. of the wearable athletic device 12. In other embodiments, various predetermined wear levels may be selected at which different output signals are generated as the total wear exceeds each level.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715